DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 are presented for examination.
Claims  1-13 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Claim 1 recites, line 6, the limitation “…abnormal acceleration prevention…” causing ambiguity, vagueness, indefiniteness, and lack of antecedent basis issues. Appropriate correction is required.     
Claims 1 (line 9), 9 (line 17) recite the limitation “…the obstacle…” causing ambiguity, vagueness, indefiniteness, and lack of antecedent basis issues. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell et al. (US Pub. No.: 2021/0046924 A1: hereinafter “Caldwell”) in view of IKE et al. (US Pub. No.: 2019/0315347 A1: hereinafter “IKE”).
  
          Consider claim 1:
                    Caldwell teaches a device configured such that in a state in which the vehicle is stopped, the device is configured to determine whether abnormal acceleration prevention is necessary based on a final destination or a current position of the vehicle to thereby limit a vehicle speed (See Caldwell, e.g., “…a first action 204, which may correspond to action 110(2) with a first acceleration, a second action 206, which may correspond to action 110(2) with a second acceleration…”, “…An action may be applicable to an environment based on a determination…logical to the environment (e.g., accelerating slowly in a school zone, etc.)…” of ¶ [0078]-¶ [0079], and Fig. 2 elements 200-218). However, Caldwell does not explicitly teach a system for preventing abnormal acceleration of a vehicle, comprising: and the device is configured to determine whether abnormal acceleration prevention is necessary according to whether obstacles in front of or behind the vehicle are present to thereby limit a vehicle speed, wherein, when the obstacle is present in front of or behind the vehicle, the vehicle speed is limited, and a maximum speed limit is differently applied according to a distance to the obstacle.
                    In an analogous field of endeavor, IKE teaches a system for preventing abnormal acceleration of a vehicle (See IKE, e.g., “...the driving support apparatus does not execute the collision prevention control when an accelerator pedal operation amount is equal to or larger than a stop threshold value…the accelerator pedal operation amount is equal to or larger than the stop threshold value within a specific period of from a start point at which a predetermined erroneous operation condition is satisfied…” of Abstract, ¶ [0009]-¶ [0011], and Figs. 4 steps 400-495, Figs. 7-8 steps 700-895), comprising: and the device (Fig. 2 elements 30-32) is configured to determine whether abnormal acceleration prevention is necessary according to whether obstacles in front of or behind the vehicle are present to thereby limit a vehicle speed (See IKE, e.g., “...When the value of the prohibition flag XPCSkinshi is “0”, the CPU determines “Yes” in Step 450…the CPU sets the magnitude of a required deceleration Gpcs based on PCS automatic braking to a predetermined value (variable value) larger than “0”...The CPU sets this required deceleration Gpcs to a value that enables the vehicle VA to stop before colliding with the “object likely to collide with the vehicle VA” or a maximum deceleration that can be generated by the vehicle VA by automatic braking…” of ¶ [0082]-¶ [0086], ¶ [0116]-¶ [0120], and Figs. 4 steps 400-495, Figs. 7-8 steps 700-895), wherein, when the obstacle is present in front of or behind the vehicle, the vehicle speed is limited, and a maximum speed limit is differently applied according to a distance to the obstacle (See IKE, e.g., “...the CPU sets the magnitude of a required deceleration Gpcs based on PCS automatic braking to a predetermined value (variable value) larger than “0”...The CPU sets this required deceleration Gpcs to a value that enables the vehicle VA to stop before colliding with the “object likely to collide with the vehicle VA” or a maximum deceleration that can be generated by the vehicle VA by automatic braking…” of ¶ [0082]-¶ [0086], ¶ [0116]-¶ [0120], and Figs. 4 steps 400-495, Figs. 7-8 steps 700-895).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Caldwell, as taught by IKE, so as to achieving more safe, seamless, and robust operations of the autonomous vehicles.

          Consider claim 2:
                    The combination of Caldwell, IKE teaches everything claimed as implemented above in the rejection of claim 1. In addition, Caldwell teaches wherein when the final destination or the current position is a predetermined place requiring the abnormal acceleration prevention, the vehicle speed is limited (See Caldwell, e.g., “…a first action 204, which may correspond to action 110(2) with a first acceleration, a second action 206, which may correspond to action 110(2) with a second acceleration…”, “…An action may be applicable to an environment based on a determination…logical to the environment (e.g., accelerating slowly in a school zone, etc.)…” of ¶ [0078]-¶ [0079], and Fig. 2 elements 200-218).
                     
         Consider claim 3:
                    The combination of Caldwell, IKE teaches everything claimed as implemented above in the rejection of claim 2. In addition, Caldwell teaches wherein the predetermined place requiring the abnormal acceleration prevention includes a protection zone, a speed limit zone, a parking lot, or a gas station (See Caldwell, e.g., “…An action may be applicable to an environment based on a  determination…logical to the environment (e.g., accelerating slowly in a school zone, etc.)…” of ¶ [0078]-¶ [0079], and Fig. 2 elements 200-218).

         Consider claim 4:
                    The combination of Caldwell, IKE teaches everything claimed as implemented above in the rejection of claim 2. IKE teaches wherein a depression amount of an accelerator pedal by a driver's operation is compared with a reference depression amount of the accelerator pedal (See IKE, e.g., “...When the value of the erroneous depression flag XPCSgofumi is “0”, the erroneous depression state is not detected, and thus the operation of the accelerator pedal 201 for which the accelerator pedal operation amount AP is set to the PCS automatic braking stop threshold value APpcsth or more can be estimated to be an intended operation by the driver…” of ¶ [0082]-¶ [0086], ¶ [0116]-¶ [0120], and Figs. 4 steps 400-495, Figs. 7-8 steps 700-895), and whether the abnormal acceleration prevention is necessary is determined so that the vehicle speed is limited (See IKE, e.g., “...the CPU sets the magnitude of a required deceleration Gpcs based on PCS automatic braking to a predetermined value (variable value) larger than “0”...the brake ECU 40. The CPU sets this required deceleration Gpcs to a value that enables the vehicle VA to stop before colliding with the “object likely to collide with the vehicle VA” or a maximum deceleration that can be generated by the vehicle VA by automatic braking…” of ¶ [0082]-¶ [0086], ¶ [0116]-¶ [0120], and Figs. 4 steps 400-495, Figs. 7-8 steps 700-895).
                    Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Caldwell, as taught by IKE, so as to ascertain that the safety of the occupant is not compromised.

          Consider claim 5:
                    The combination of Caldwell, IKE teaches everything claimed as implemented above in the rejection of claim 4. IKE teaches wherein the determination of whether the abnormal acceleration prevention is necessary is performed (See IKE, e.g., “...When the value of the erroneous depression flag XPCSgofumi is “0”, the erroneous depression state is not detected, and thus the operation of the accelerator pedal 201 for which the accelerator pedal operation amount AP is set to the PCS automatic braking stop threshold value APpcsth or more can be estimated to be an intended operation by the driver…” of ¶ [0082]-¶ [0086], ¶ [0116]-¶ [0120], and Figs. 4 steps 400-495, Figs. 7-8 steps 700-895) according to whether the depression amount of the accelerator pedal exceeds the reference depression amount of the accelerator pedal within a predetermined time (See IKE, e.g., “...this threshold value APpcsth is a value corresponding to 90% of the accelerator pedal operation amount AP when the maximum value of the accelerator pedal operation amount AP is set as 100%. This threshold value APpcsth is a value larger than “0”, and is only required to be a value that enables determination that the driver has a definite intention to accelerate the vehicle.…” of ¶ [0081]-¶ [0086], ¶ [0116]-¶ [0120], and Figs. 4 steps 400-495, Figs. 7-8 steps 700-895).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Caldwell, as taught by IKE, so as to ascertain that the operation of the autonomous vehicle is made enjoyable.

Consider claim 6:
                    The combination of Caldwell, IKE teaches everything claimed as implemented above in the rejection of claim 4. IKE teaches wherein the reference depression amount of the accelerator pedal is adjusted on the basis of learning information on an operation amount of the accelerator pedal (See IKE, e.g., “...the condition that the accelerator pedal operation amount AP is equal to or smaller than the first predetermined amount APa…the driver does not depress the accelerator pedal 201 and/or the brake pedal 202, which means that simultaneous depression is not being performed…” of ¶ [0081]-¶ [0086], ¶ [0116]-¶ [0120], and Figs. 4 steps 400-495, Figs. 7-8 steps 700-895).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Caldwell, as taught by IKE, so as to ascertain that the operation of the autonomous vehicle is made safe.

          Consider claim 7:
                    The combination of Caldwell, IKE teaches everything claimed as implemented above in the rejection of claim 4. In addition, Caldwell teaches wherein after limiting the vehicle speed, whether a speed limit release condition is satisfied is monitored (e.g., the speed is limited while passing through speed limit zone, the speed is increased or decreased depending on the area that the drover is passing through), and when the speed limit release condition is satisfied, the limiting of the vehicle speed is released (See Caldwell, e.g., “…An action may be applicable to an environment based on a  determination…logical to the environment (e.g., accelerating slowly in a school zone, etc.)…” of ¶ [0078]-¶ [0079], and Fig. 2 elements 200-218).

          Consider claim 8:
                    The combination of Caldwell, IKE teaches everything claimed as implemented above in the rejection of claim 1. IKE teaches wherein when the obstacle is present in front of the vehicle and a shift stage is a drive (D) stage, the vehicle speed is limited (See IKE, e.g., “...The CPU sets this required deceleration Gpcs to a value that enables the vehicle VA to stop before colliding with the “object likely to collide with the vehicle VA” or a maximum deceleration that can be generated by the vehicle VA by automatic braking…” of ¶ [0082]-¶ [0086], ¶ [0116]-¶ [0120], and Figs. 4 steps 400-495, Figs. 7-8 steps 700-895), and when the obstacle is present behind the vehicle and the shift stage is a rear (R) stage, the vehicle speed is limited (See IKE, e.g., “...The CPU sets this required deceleration Gpcs to a value that enables the vehicle VA to stop before colliding with the “object likely to collide with the vehicle VA” or a maximum deceleration that can be generated by the vehicle VA by automatic braking…” of ¶ [0082]-¶ [0086], ¶ [0116]-¶ [0120], and Figs. 4 steps 400-495, Figs. 7-8 steps 700-895).
                    Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Caldwell, as taught by IKE, so as to ascertain that the safety is not compromised, and the operations of the autonomous are seamless, robust, and safe.

          Consider claim 9:
                    Caldwell teaches determining whether a final destination at which the vehicle arrives is a predetermined place requiring abnormal acceleration prevention (See Caldwell, e.g., “…An action may be applicable to an environment based on a determination…logical to the environment (e.g., accelerating slowly in a school zone, etc.)…” of ¶ [0078]-¶ [0079], and Fig. 2 elements 200-218); determining whether a current location of the vehicle is the predetermined place requiring the abnormal acceleration prevention (See Caldwell, e.g., “…a first action 204, which may correspond to action 110(2) with a first acceleration, a second action 206, which may correspond to action 110(2) with a second acceleration…”, “…An action may be applicable to an environment based on a determination…logical to the environment (e.g., accelerating slowly in a school zone, etc.)…” of ¶ [0078]-¶ [0079], and Fig. 2 elements 200-218). However, Caldwell does not explicitly teach a method of preventing abnormal acceleration of a vehicle, comprising: determining whether obstacles are present in front of or behind the vehicle; in a state in which the vehicle is stopped while the vehicle is turned on, when the final destination at which the vehicle arrives before the vehicle is turned off is the predetermined place requiring the abnormal acceleration prevention, the current location of the vehicle is the predetermined place requiring the abnormal acceleration prevention, or the obstacles are present in front of or behind the vehicle, comparing a depression amount of an accelerator pedal by a driver's operation with a reference depression amount of the accelerator pedal; and when the depression amount of an accelerator pedal exceeds 
                    In an analogous field of endeavor, IKE teaches a method of preventing abnormal acceleration of a vehicle (See IKE, e.g., “...the driving support apparatus does not execute the collision prevention control when an accelerator pedal operation amount is equal to or larger than a stop threshold value…the accelerator pedal operation amount is equal to or larger than the stop threshold value within a specific period of from a start point at which a predetermined erroneous operation condition is satisfied…” of Abstract, ¶ [0009]-¶ [0011], and Figs. 4 steps 400-495, Figs. 7-8 steps 700-895), comprising: determining whether obstacles are present in front of or behind the vehicle (See IKE, e.g., “...The CPU sets this required deceleration Gpcs to a value that enables the vehicle VA to stop before colliding with the “object likely to collide with the vehicle VA” or a maximum deceleration that can be generated by the vehicle VA by automatic braking…” of ¶ [0082]-¶ [0086], ¶ [0116]-¶ [0120], and Figs. 4 steps 400-495, Figs. 7-8 steps 700-895); in a state in which the vehicle is stopped while the vehicle is turned on (e.g., the engine is turned on), when the final destination at which the vehicle arrives before the vehicle is turned off is the predetermined place requiring the abnormal acceleration prevention (See IKE, e.g., “...The CPU sets this required deceleration Gpcs to a value that enables the vehicle VA to stop before colliding with the “object likely to collide with the vehicle VA” or a maximum deceleration that can be generated by the vehicle VA by automatic braking…” of ¶ [0082]-¶ [0086], ¶ [0116]-¶ [0120], and Figs. 4 steps 400-495, Figs. 7-8 steps 700-895), the current location of the vehicle is the predetermined place requiring the abnormal acceleration prevention (See IKE, e.g., “...The CPU sets this required deceleration Gpcs to a value that enables the vehicle VA to stop before colliding with the “object likely to collide with the vehicle VA” or a maximum deceleration that can be generated by the vehicle VA by automatic braking…” of ¶ [0082]-¶ [0086], ¶ [0116]-¶ [0120], and Figs. 4 steps 400-495, Figs. 7-8 steps 700-895), or the obstacles are present in front of or behind the vehicle, comparing a depression amount of an accelerator pedal by a driver's operation with a reference depression amount of the accelerator pedal (See IKE, e.g., “...When the value of the erroneous depression flag XPCSgofumi is “0”, the erroneous depression state is not detected, and thus the operation of the accelerator pedal 201 for which the accelerator pedal operation amount AP is set to the PCS automatic braking stop threshold value APpcsth or more can be estimated to be an intended operation by the driver…” of ¶ [0082]-¶ [0086], ¶ [0116]-¶ [0120], and Figs. 4 steps 400-495, Figs. 7-8 steps 700-895); and when the depression amount of an accelerator pedal exceeds the reference depression amount of the accelerator pedal, limiting a vehicle speed (See IKE, e.g., “...this threshold value APpcsth is a value corresponding to 90% of the accelerator pedal operation amount AP when the maximum value of the accelerator pedal operation amount AP is set as 100%. This threshold value APpcsth is a value larger than “0”, and is only required to be a value that enables determination that the driver has a definite intention to accelerate the vehicle.…” of ¶ [0081]-¶ [0086], ¶ [0116]-¶ [0120], and Figs. 4 steps 400-495, Figs. 7-8 steps 700-895), wherein the limiting of the vehicle speed includes differently applying a maximum speed limit according to a distance to the obstacle (See IKE, e.g., “...The CPU sets this required deceleration Gpcs to a value that enables the vehicle VA to stop before colliding with the “object likely to collide with the vehicle VA” or a maximum deceleration that can be generated by the vehicle VA by automatic braking…” of ¶ [0082]-¶ [0086], ¶ [0116]-¶ [0120], and Figs. 4 steps 400-495, Figs. 7-8 steps 700-895), which is determined in the determination of whether the obstacles are present in front of or behind the vehicle (See IKE, e.g., “...the CPU sets the magnitude of a required deceleration Gpcs based on PCS automatic braking to a predetermined value (variable value) larger than “0”...the brake ECU 40. The CPU sets this required deceleration Gpcs to a value that enables the vehicle VA to stop before colliding with the “object likely to collide with the vehicle VA” or a maximum deceleration that can be generated by the vehicle VA by automatic braking…” of ¶ [0082]-¶ [0086], ¶ [0116]-¶ [0120], and Figs. 4 steps 400-495, Figs. 7-8 steps 700-895).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Caldwell, as taught by IKE, so as to achieving more safe, seamless, and robust operations of the autonomous vehicles.

          Consider claim 10:
                    The combination of Caldwell, IKE teaches everything claimed as implemented above in the rejection of claim 9. IKE teaches wherein the determination of whether the depression amount of the accelerator pedal exceeds the reference depression amount of the accelerator pedal is performed (See IKE, e.g., “...When the value of the erroneous depression flag XPCSgofumi is “0”, the erroneous depression state is not detected, and thus the operation of the accelerator pedal 201 for which the accelerator pedal operation amount AP is set to the PCS automatic braking stop threshold value APpcsth or more can be estimated to be an intended operation by the driver…” of ¶ [0082]-¶ [0086], ¶ [0116]-¶ [0120], and Figs. 4 steps 400-495, Figs. 7-8 steps 700-895) according to whether the depression amount of the accelerator pedal exceeds the reference depression amount of the accelerator pedal within a predetermined time (See IKE, e.g., “...this threshold value APpcsth is a value corresponding to 90% of the accelerator pedal operation amount AP when the maximum value of the accelerator pedal operation amount AP is set as 100%. This threshold value APpcsth is a value larger than “0”, and is only required to be a value that enables determination that the driver has a definite intention to accelerate the vehicle.…” of ¶ [0081]-¶ [0086], ¶ [0116]-¶ [0120], and Figs. 4 steps 400-495, Figs. 7-8 steps 700-895).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Caldwell, as taught by IKE, so as to ascertain that the operation of the autonomous vehicle is made enjoyable.

Consider claim 11:
                    The combination of Caldwell, IKE teaches everything claimed as implemented above in the rejection of claim 9. IKE teaches wherein the reference depression amount of the accelerator pedal is adjusted on the basis of learning information on an operation amount of the accelerator pedal (See IKE, e.g., “...the condition that the accelerator pedal operation amount AP is equal to or smaller than the first predetermined amount APa…the driver does not depress the accelerator pedal 201 and/or the brake pedal 202, which means that simultaneous depression is not being performed…” of ¶ [0081]-¶ [0086], ¶ [0116]-¶ [0120], and Figs. 4 steps 400-495, Figs. 7-8 steps 700-895).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Caldwell, as taught by IKE, so as to ascertain that the operation of the autonomous vehicle is made safe.

         Consider claim 12:
                    The combination of Caldwell, IKE teaches everything claimed as implemented above in the rejection of claim 9. In addition, Caldwell teaches after limiting the vehicle speed, monitoring whether a speed limit release condition is satisfied; and when the speed limit release condition is satisfied (e.g., the speed is limited while passing through speed limit zone, the speed is increased or decreased depending on the area that the drover is passing through), releasing the limiting of the vehicle speed (See Caldwell, e.g., “…An action may be applicable to an environment based on a  determination…logical to the environment (e.g., accelerating slowly in a school zone, etc.)…” of ¶ [0078]-¶ [0079], and Fig. 2 elements 200-218).

          Consider claim 13:
                    The combination of Caldwell, IKE teaches everything claimed as implemented above in the rejection of claim 9. In addition, Caldwell teaches wherein the predetermined place requiring the abnormal acceleration prevention includes a protection zone, a speed limit zone, a parking lot, or a gas station (See Caldwell, e.g., “…An action may be applicable to an environment based on a  determination…logical to the environment (e.g., accelerating slowly in a school zone, etc.)…” of ¶ [0078]-¶ [0079], and Fig. 2 elements 200-218).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         MATSUURA (US Pub. No.: 2021/0086772 A1) teaches “A vehicle control system includes a traveling environment detector configured to detect a traveling environment in a traveling direction of a vehicle, an acceleration state detector configured to detect an acceleration state due to a driver's operation, a driver state monitor configured to monitor a state of a driver based on a captured driver's image and detect an expression centered on the driver's face, an expression sudden change determinator configured to 

          STAYTON et al.(US Pub. No.: 2021/0031793 A1) teaches “An automated vehicle system includes an information system, data storage, an electronic controller and a notification device. The information system is configured to receive information related to an environment of the automated vehicle. The data storage has a predetermined socially acceptable behavior parameter stored therein. The electronic controller is configured to compare the information to the predetermined socially acceptable behavior parameter and determine vehicle behavior based on the information. The notification device is configured to present a notification of a course of action based on the determined vehicle behavior.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667